In an action by plaintiff wife, a passenger in a taxicab owned by defendant Cab Transportation Corp. and operated by defendant August Gruglimelli, to recover damages for personal injuries sustained when the taxicab was in a collision with an automobile owned and operated by defendant Philip Weisbrout; and by her husband to recover damages for the loss of her services and for medical expenses, the plaintiffs appeal: (1) from an order of the Supreme Court, Kings County, dated June 1, 1961, which vacated a preference theretofore granted by another Judge on March 30, 1960, pursuant to rule 9 of the Kings County Supreme Court Rules; and (2) from an order of the same court, dated November 15, 1961, which in effect denied plaintiffs’ application to resettle the order of June 1, 1961, which again vacated the preference, and which recited the court’s finding that the plaintiff wife’s injuries “ were not serious, prolonged or permanent”. Order of June 1, 1961, and order of November 15, 1961, affirmed, with one bill of $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.